           Case 19-21176           Doc 4    Filed 02/11/19     Entered 02/11/19 10:48:42          Desc Main
                                               Document        Page 1 of 3                                  AMENDED
                                       UNITED STATES BANKRUPTCY COURT
                                           WESTERN DISTRICT OF TENNESSEE

In re: (1) Reginald Walker                                     Case No. 19-21176

      (2)

Debtor(s).                                                     Chapter 13

                                                  CHAPTER 13 PLAN



                         (1) 5331 Rock Ridge Cove , Memphis, TN
ADDRESS:                                                                     (2)
                         38134


PLAN PAYMENT:


DEBTOR (1) shall pay ____40.00________________             weekly,      every two weeks,    semi-monthly, or
monthly
     PAYROLL DEDUCTION from:
OR      DIRECT PAY.



DEBTOR (2) shall pay ____________________            weekly,      every two weeks,     semi-monthly, or      monthly
     PAYROLL DEDUCTION from:
OR      DIRECT PAY.



1. THIS PLAN [Rule 3015.1 Notice]:

 (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                          Yes        No

 (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF
                                                                                                           Yes           No
 THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]

 (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                         Yes           No



2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:            Included in Plan; OR    Not included in Plan; Debtor(s) to provide proof of insurance at
§341meeting.
4. DOMESTIC SUPPORT:
Paid by:     Debtor(s) directly,     Wage Assignment, OR       Trustee to:
                                               Monthly Payment
-NONE-


5. PRIORITY CLAIMS:
           Case 19-21176       Doc 4      Filed 02/11/19        Entered 02/11/19 10:48:42        Desc Main
                                             Document           Page 2 of 3
-NONE-


6. HOME MORTGAGE CLAIMS:
Paid by:     Paid directly by debtor(s); OR     Paid by Trustee to:
                                                Monthly Payment
-NONE-




7. SECURED CLAIMS:
[Retain lien 11 U.S.C. §1325 (a)(5)]            Value of Collateral    Rate of Interest   Monthly Plan Payment:
-NONE-


8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
[Retain lien 11 U.S.C. §1325 (a)]             Value of Collateral     Rate of Interest    Monthly Plan Payment:
-NONE-


9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
REASONABLE DISPOSAL OF COLLATERAL:

-NONE-


10. SPECIAL CLASS UNSECURED CLAIMS:
                    Amount             Rate of Interest                 Monthly Plan Payment:
-NONE-


11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

-NONE-


12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD
BY THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11
U.S.C.§522(f):




13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $74.00.


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS
IS:
         Case 19-21176         Doc 4     Filed 02/11/19        Entered 02/11/19 10:48:42    Desc Main
         OR,                                Document           Page 3 of 3
        THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
     FINAL BAR DATE.


16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:


Main Street Renewal                                    Assumes OR                          Rejects


17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.


18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED
ACCEPTANCE OF PLAN.


19. NON-STANDARD PROVISIONS(S):
__________________________________________.
ANY NON-STANDARD PROVISIONS STATED ELSEWHERE IS VOID.


20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED
IN PROVISION 19.


/s/ John Dunlap
                                                       DATE: 02/08/2019
Attorney

Debtor(s)' Attorney Signature or Pro Se Debtor(s)' Signature
